3:15-cv-03339-CSB-EIL # 210   Page 1 of 2
                                                                  E-FILED
                              Wednesday, 23 September, 2020 10:44:20 AM
                                             Clerk, U.S. District Court, ILCD




                          s/Lisa Cook      9/23/2020
                        3:15-cv-03339-CSB-EIL # 210             Page 2 of 2




                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

GREGORY T. CONWAY,                              )
                                                )
                       Plaintiff,               )
                                                )
       -vs-                                     )       No. 15-3339-CSB-EIL
                                                )
SALVADOR GODINEZ, et. al.,                      )
                                                )
                       Defendants.              )


                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 23, 2020, I electronically filed the foregoing, Stipulation
To Dismiss, with the Clerk of Court using the CM/ECF system, and I hereby certify that on the
same date, I mailed by United States Postal Service, the described document to the following non-
registered participant:

                                    Gregory Conway, Plaintiff, pro se
                                    Danville Correctional Center
                                    3820 East Main Street
                                    Danville, IL 61834




                                                By:     s/ Lisa Cook
                                                Lisa Cook, #6298233
                                                Assistant Attorney General
                                                500 South Second Street
                                                Springfield, Illinois 62701
                                                Phone: (217) 785-4555
                                                Fax: (217) 782-8767
                                                E-Mail: lcook@atg.state.il.us
